



EXECUTION VERSION


AMENDMENT NO. 1
TO THE
SUPPLY AGREEMENT
THIS AMENDMENT NO. 1 TO THE SUPPLY AGREEMENT (this “Amendment”) is dated as of
June 30, 2016, by and between Impax Laboratories, Inc., a Delaware corporation
(“Buyer”) and Teva Pharmaceutical Industries Ltd., an Israeli corporation,
acting directly or through its Affiliates (“Manufacturer”).
WITNESSETH:
WHEREAS, Buyer and the Manufacturer executed that certain Supply Agreement,
dated June 20, 2016 (as amended, restated, waived or otherwise modified,
the “Supply Agreement”); and
WHEREAS, the Parties have agreed to amend certain terms of the Supply Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Parties agree as follows:
1.Definitions. Any capitalized term used in this Amendment shall have the
meaning designated for the capitalized term in the Supply Agreement unless
otherwise defined in this Amendment. The term “Supply Agreement” used in the
Supply Agreement shall hereafter refer to the Supply Agreement, as amended by
this Amendment.
2.    Amendment of the Supply Agreement. The Supply Agreement is hereby amended
as follows (with deleted text shown as stricken and new text shown as double
underlined):
(a)    The following terms are hereby added to Section 1.1 of the Supply
Agreement:
““Cure Period” means [****] following Manufacturer’s receipt of notice from
Buyer of a Supply Failure.”
““Customer” means any third party who purchases the Supply Product from the
Buyer pursuant to a written agreement between the Buyer and such third party.”
““Customer Penalties” means the aggregate penalties the Buyer incurs from its
Customers, directly related to actual worth of the quantities of Supply Products
subject to the applicable Supply Failure (which quantities shall not exceed
[****] supply of the applicable Supply Products) as evidenced by written
records, as a result of the Manufacturer’s Supply Failure, which amount
generally represents [****].”








[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------




“Wholesale Acquisition Cost” means, with respect to a Supply Product, [****].”
(b)    Section 7.2(a) of the Supply Agreement is hereby amended in its entirety
to read as follows:
“(a) [reserved]”
(c)    Section 7.2(b) of the Supply Agreement is hereby amended in its entirety
to read as follows:
“(b) the Manufacturer, on the one hand, or the Buyer, on the other hand, fails
to cure any non-compliance with any of the terms and conditions hereof within
the time period specified in any prior written notice (which will be at least
[****]) delivered to the non-compliant Party by another Party; provided;
however, that the Manufacturer shall be permitted to terminate under this
Section 7.2(b) upon [****] prior written notice to the FTC only for the Buyer’s
failure to pay amounts due to the Manufacturer pursuant to this Supply Agreement
and not disputed in good faith by Buyer (it being understood that any amounts
due for Supply Product rejected pursuant to Section 5.3 shall be deemed to be
disputed in good faith) unless the FTC Staff objects to such termination in
writing to the Manufacturer within [****] of the receipt of such notice to the
FTC, in which case Manufacturer shall not be permitted to terminate and shall
continue to supply under the terms and conditions hereof, but Manufacturer may
require the Buyer to place any disputed amounts due into an escrow account until
such time as an agreement over these amounts between the Manufacturer and the
Buyer is reached or adjudicated; or”
(d)    Section 10.5 of the Supply Agreement is hereby amended and restated in
its entirety to read as follows:
“(a)    In no event shall either Party be liable by reason of any breach of any
representation, warranty, condition or other term of this Supply Agreement or
any duty of common law, for any consequential, special, indirect, or incidental
or punitive loss or damage (whether for loss of current or future profits, loss
of enterprise value or otherwise), and each Party agrees that it shall not make
any such claim; provided, however, that the foregoing does not limit any of the
obligations or liability of (i) either Party or its Affiliates under Sections
10.1 and 10.2 with respect to (1) claims for indemnity of unrelated third
parties, (2) liability arising from fraud of a Party or its Affiliates and (3)
with respect to Manufacturer’s breach of its obligations pursuant to Section 3.2
and Section 5.3, liability arising from fraud, intentional breach or willful
misconduct of a Party or its Affiliates or (ii) Manufacturer for a Supply
Failure due to the gross negligence of such Manufacturer; provided however,
solely with respect to clause (ii) that Manufacturer shall only be subject to
liability for consequential, special, indirect or incidental or punitive loss or
damage where (A) the Supply Failure is the result of Manufacturer’s fraud,
willful misconduct, or gross negligence; or (B) the Supply Failure is the result
of the Manufacturer’s negligence




[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------




and Manufacturer has not used its commercially reasonable best efforts to cure
the Supply Failure during the Cure Period; provided further that in no event
shall Manufacturer be liable with respect to any customer penalties due to any
such Supply Failure under (A) or (B), above, other than the Customer Penalties.
(b)    Notwithstanding any other provision of this Supply Agreement, in the
event that the Buyer asserts or claims that the Manufacturer has breached any of
its obligations hereunder or that the Manufacturer is liable pursuant to Section
10.1, [****].”
3.    Miscellaneous.
(a)     Effectiveness of Amendment. This Amendment shall become effective upon
the date hereof. In the event of any inconsistency or conflict between the
Supply Agreement and this Amendment, the terms, conditions and provisions of
this Amendment shall govern and control.
(b)      General Provisions. Article XII of the Supply Agreement shall apply to
this Amendment, mutatis mutandis.
* * * * * *






[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties hereto effective as of the date first above written.


TEVA PHARMACEUTICAL INDUSTRIES LTD.
By: /s/ Dror Bashan    
Name: Dror Bashan    
Title: SVP, Head of M&A, Global BD


By: /s/ Eyal Desheh    
Name: Eyal Desheh    
Title: Executive Vice President, Chief Financial Officer


IMPAX LABORATORIES, INC.
By: /s/ G. Frederick Wilkinson    
Name: G. Frederick Wilkinson    
Title: President, Chief Executive Officer


 







[Signature Page to Impax-Teva Supply Agreement Amendment]

